This Court rendered the opinion that the original judgment in this action was a consent judgment. Lentz v. Lentz, 193 N.C. p. 742.
The question presented: Is it error for the court below to hold that the defendant is not guilty of contempt in failing to pay the monthly installments due on a consent judgment? We think not. *Page 674 
In Coburn v. Comrs., 191 N.C. at p. 74, it is said: "This consent judgment left a discretionary power in the court to make such orders or decrees for the protection of the rights of all parties."
There is no provision in the judgment in the present action that leaves the matter open, or any provision giving the court discretionary power as the Coburn case, supra. This Court can only construe the contract — consent judgment — as written.
The parties might have left the matter discretionary with the court, as in the Coburn case, supra, but this they did not do.
Affirmed.